Title: Enclosure III: George Clinton to François Thomas Galbaud du Fort, 31 August 1793
From: Clinton, George
To: Galbaud du Fort, François Thomas


            
              Sir
              New York 31st August—1793.
            
            In Issuing my directions which I presume from your Letter of this day have been shewn
              to you I have proceded only in pursuance of the Ninth
              article of the consular Convention between France and the United States—in requiring
              the Judges and other Officers of the State to perform that duty which by law is
              required of them.
            
            Whether you & the other persons named in my directions do or do not belong to the
              Crew of the Jupiter is a question I can only decide from an Inspection of the Roll of
              that Ship which has been exhibited—If any deception has
              been practised the persons who are guilty of it are alone answerable.
            It is true there is the mistake you notice in the date of my directions—but this will
              be immaterial as they will take Effect from the time they were Issued—especially as
              the law without the formality of an order enjoins this duty on the Majistrate.
            You may be assured that your claim of protection & every duty of Hospitality from
              this State would be allowed in any case except where an interference between the
              Government of your Cuntry and its Citizens would as in the present instance be
              improper. Yours
            
              Geo. Clinton
            
          